5 A.3d 816 (2010)
Christopher CALABRO, Petitioner
v.
The Honorable Rayford A. MEANS, Respondent.
No. 95 EM 2010.
Supreme Court of Pennsylvania.
October 4, 2010.

ORDER
PER CURIAM.
AND NOW, this 4th day of October, 2010, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner's "Motion for Credit for Time Served" within 90 days of this order. The Prothonotary shall strike the name of the jurist from the caption.